The opinion of BRUERE, C., is adopted as the opinion of the court.
If the plaintiff will enter a remittitur of one hundred and fifty dollars, together with seventeen dollars and forty-five cents, being the interest thereon at the rate of six per cent per annum from the 28th day of April, 1920, to the 6th day of April, 1922, as and of the date of the original judgment, within ten days from this date, the judgment will be reversed and the cause remanded, with directions to enter judgment in favor of plaintiff against defendant for the sum of six hundred and thirteen dollars and ninety cents, to be entered as of the date of the original judgment, otherwise the judgment will be reversed and the cause remanded for a new trial.
Allen, P.J., and Becker and Daues, JJ., concur. *Page 492